861 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BIG RIVERS ELECTRIC CORPORATION, Plaintiff-Appellee,v.MUNICIPAL ENERGY AGENCY OF MISSISSIPPI, Defendant-Appellant.
No. 88-5117.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1988.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Defendant appeals from the order of the district court confirming an arbitration award pursuant to 9 U.S.C. Sec. 9 (1982).


2
Defendant also appeals a separate order of the district court denying a stay pending appeal on the merits.  The appeal is moot because we have adjudicated the underlying merits.


3
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to conclude that the district court erred in affirming the arbitration award.  Accordingly, the judgment of the district court is AFFIRMED, upon the reasoning set forth in the district court's order and memorandum opinion dated December 23, 1987.